
	
		I
		112th CONGRESS
		1st Session
		H. R. 3266
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2011
			Mr. Langevin (for
			 himself and Mrs. McMorris Rodgers)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXIX of the Public Health Service Act to
		  reauthorize the program under such title relating to lifespan respite
		  care.
	
	
		1.Short titleThis Act may be cited as the
			 Lifespan Respite Care Reauthorization
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)There are an
			 estimated 62,000,000 family caregivers nationwide that provide care for loved
			 ones with chronic, disabling health conditions across the lifespan.
			(2)The economic value
			 of uncompensated family caregiving to the United States economy was estimated
			 at $450,000,000,000 in 2009, more than total Medicaid spending of
			 $366,000,000,000, including both Federal and State contributions for medical
			 and long-term care in the same year.
			(3)While caring for
			 the aging population remains a growing concern, more than half of care
			 recipients are under age 75, and almost one-third are under age 50.
			(4)Respite provides
			 temporary relief to caregivers from the ongoing responsibility of caring for
			 individuals of all ages with special needs.
			(5)Respite care is
			 the most frequently requested family support service.
			(6)Respite has been
			 shown to provide family caregivers with the relief necessary to maintain their
			 own health, balance work and family, bolster family stability, keep marriages
			 intact, and avoid or delay more costly nursing home or foster care
			 placements.
			(7)Delaying nursing
			 home, institutional, or foster care placement of just one individual for
			 several months can save Medicaid, child welfare, or other government programs
			 tens of thousands of dollars.
			(8)The Lifespan
			 Respite Care Act of 2006 was originally enacted to improve the delivery and
			 quality of respite care services available to families across all age and
			 disability groups by establishing coordinated lifespan respite systems.
			(9)Twenty-nine States
			 and the District of Columbia have received grants under the Lifespan Respite
			 Care Act of 2006 to improve the availability and quality of respite services
			 across the lifespan.
			(10)For the Nation’s wounded service members
			 and veterans with traumatic brain injuries and other conditions, respite
			 systems could be an integral lifeline for families in their new roles as life
			 long family caregivers.
			(11)The Department of
			 Veterans Affairs and Congress have both acknowledged the unique challenges
			 facing caregivers of returning service members and veterans, as well as the
			 need for increased caregiver services.
			(12)Only 15 percent
			 of caregivers caring for veterans have received respite services from the
			 Veterans Administration or some other community organization in 2010.
			(13)The increased
			 utilization of, and costs to, long-term care systems requires the continued
			 development of coordinated family support services like lifespan respite
			 care.
			3.Reauthorization
			 of lifespan respite care programSection 2905 of the Public Health Service
			 Act (42 U.S.C. 300ii–4) is amended—
			(1)in paragraph (4),
			 by striking and at the end;
			(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(6)$2,500,000 for fiscal year 2012;
					(7)$5,000,000 for fiscal year 2013;
					(8)$10,000,000 for
				fiscal year 2014;
					(9)$15,000,000 for
				fiscal year 2015; and
					(10)$17,500,000 for
				fiscal year
				2016.
					.
			
